UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 West Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) Registrant’s telephone number, including area code: (414)299-2295 Date of fiscal year end: June 30 Date of reporting period:March 31, 2014 Item 1. Schedule of Investments. Segall Bryant & Hamill All Cap Fund SCHEDULE OF INVESTMENTS As of March 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS – 97.5% COMMUNICATIONS – 6.6% CBS Corp. - Class B $ Comcast Corp. - Class A Discovery Communications, Inc. - Class A* Google, Inc. - Class A* CONSUMER DISCRETIONARY – 12.3% Amazon.com, Inc.* Fastenal Co. Gildan Activewear, Inc.1 LKQ Corp.* Lowe's Cos., Inc. Macy's, Inc. TJX Cos., Inc. VF Corp. CONSUMER STAPLES – 9.3% Dollar General Corp.* Energizer Holdings, Inc. Estee Lauder Cos., Inc. - Class A JM Smucker Co. Nestle S.A. – ADR1 TreeHouse Foods, Inc.* ENERGY – 8.3% Cameron International Corp.* EOG Resources, Inc. Halliburton Co. Schlumberger Ltd.1 Whiting Petroleum Corp.* FINANCIALS – 16.6% Air Lease Corp. American International Group, Inc. Berkshire Hathaway, Inc. - Class B* Discover Financial Services First Republic Bank JPMorgan Chase & Co. Reinsurance Group of America, Inc. Umpqua Holdings Corp. Visa, Inc. - Class A Segall Bryant & Hamill All Cap Fund SCHEDULE OF INVESTMENTS – Continued As of March 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) HEALTH CARE – 18.9% Agilent Technologies, Inc. $ Allergan, Inc. Baxter International, Inc. Danaher Corp. Hologic, Inc.* Hospira, Inc.* Mettler-Toledo International, Inc.* Pall Corp. Perrigo Co.1 Pfizer, Inc. Techne Corp. INDUSTRIALS – 12.5% Honeywell International, Inc. ITT Corp. Precision Castparts Corp. Roper Industries, Inc. Stericycle, Inc.* WABCO Holdings, Inc.* WESCO International, Inc.* MATERIALS – 2.9% Constellium N.V.*,1 LyondellBasell Industries N.V. - Class A1 TECHNOLOGY – 10.1% Analog Devices, Inc. Aspen Technology, Inc.* Cerner Corp.* Guidewire Software, Inc.* IHS, Inc. - Class A* Red Hat, Inc.* Xilinx, Inc. TOTAL COMMON STOCKS (Cost $12,664,802) Segall Bryant & Hamill All Cap Fund SCHEDULE OF INVESTMENTS – Continued As of March 31, 2014 (Unaudited) Principal Amount Value SHORT-TERM INVESTMENTS – 2.2% $ UMB Money Market Fiduciary, 0.01%2 $ TOTAL SHORT-TERM INVESTMENTS (Cost $314,258) TOTAL INVESTMENTS – 99.7% (Cost $12,979,060) Other assets in Excess of liabilities – 0.3% TOTAL NET ASSETS – 100.0% $ ADR – American Depositary Receipt * Non-income producing security. 1 Foreign security denominated in U.S. Dollars. 2 The rate is the annualized seven-day yield at period end. See accompanying Notes to Schedule of Investments. Segall Bryant & Hamill Small Cap Value Fund SCHEDULE OF INVESTMENTS As of March 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS – 95.3% CONSUMER DISCRETIONARY– 9.5% Actuant Corp. - Class A $ Bob Evans Farms, Inc. Cato Corp. - Class A Chico's FAS, Inc. Children's Place Retail Stores, Inc. Express, Inc.* Guess?, Inc. Harman International Industries, Inc. Huron Consulting Group, Inc.* Wendy's Co. Wet Seal, Inc. - Class A* CONSUMER STAPLES – 3.6% Chiquita Brands International, Inc.* Fresh Del Monte Produce, Inc.1 Pantry, Inc.* Seneca Foods Corp. - Class A* TreeHouse Foods, Inc.* ENERGY – 5.7% Comstock Resources, Inc. EnerSys, Inc. Kodiak Oil & Gas Corp.* 1 Parker Drilling Co.* PetroQuest Energy, Inc.* FINANCIALS – 19.8% Ameris Bancorp* Arbor Realty Trust, Inc. - REIT Bancfirst Corp. BankUnited, Inc. Banner Corp. Berkshire Hills Bancorp, Inc. BioMed Realty Trust, Inc. - REIT Capstead Mortgage Corp. - REIT Chimera Investment Corp. - REIT First Busey Corp. First Community Bancshares, Inc. First Horizon National Corp. First Niagara Financial Group, Inc. FirstMerit Corp. Fulton Financial Corp. Segall Bryant & Hamill Small Cap Value Fund SCHEDULE OF INVESTMENTS – Continued As of March 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) FINANCIALS (Continued) Lakeland Financial Corp. $ Peoples Bancorp, Inc. Piper Jaffray Cos.* Simmons First National Corp. - Class A TFS Financial Corp.* Urstadt Biddle Properties, Inc. - REIT Weingarten Realty Investors - REIT WesBanco, Inc. HEALTH CARE – 8.3% Alere, Inc.* Alphatec Holdings, Inc.* BioScrip, Inc.* Emergent Biosolutions, Inc.* Haemonetics Corp.* Hill-Rom Holdings, Inc. LHC Group, Inc.* OraSure Technologies, Inc.* Orthofix International N.V.* 1 INDUSTRIALS – 14.0% Applied Industrial Technologies, Inc. Astec Industries, Inc. AZZ, Inc. CLARCOR, Inc. EMCOR Group, Inc. ESCO Technologies, Inc. Great Lakes Dredge & Dock Corp.* Hillenbrand, Inc. ITT Corp. McDermott International, Inc.* 1 Orbital Sciences Corp.* Preformed Line Products Co. Watts Water Technologies, Inc. - Class A MATERIALS – 13.2% Allegheny Technologies, Inc. Axiall Corp. Carlisle Cos., Inc. Coeur Mining, Inc.* Dynamic Materials Corp. Harsco Corp. Segall Bryant & Hamill Small Cap Value Fund SCHEDULE OF INVESTMENTS – Continued As of March 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) MATERIALS (Continued) Innospec, Inc. $ Minerals Technologies, Inc. Myers Industries, Inc. OM Group, Inc. Sensient Technologies Corp. TECHNOLOGY – 18.1% Aviat Networks, Inc.* Axcelis Technologies, Inc.* BroadSoft, Inc.* Electro Scientific Industries, Inc. Extreme Networks, Inc.* Fabrinet* 1 FormFactor, Inc.* Logitech International S.A.1 NETGEAR, Inc.* Omnicell, Inc.* OmniVision Technologies, Inc.* ON Semiconductor Corp.* Oplink Communications, Inc.* Polycom, Inc.* PTC, Inc.* Radisys Corp.* Riverbed Technology, Inc.* Tessera Technologies, Inc. TTM Technologies, Inc.* Universal Electronics, Inc.* UTILITIES – 3.1% American States Water Co. Laclede Group, Inc. New Jersey Resources Corp. Portland General Electric Co. Unitil Corp. TOTAL COMMON STOCKS (Cost $22,022,568) Segall Bryant & Hamill Small Cap Value Fund SCHEDULE OF INVESTMENTS – Continued As of March 31, 2014 (Unaudited) Principal Amount Value SHORT-TERM INVESTMENTS – 4.5% $ UMB Money Market Fiduciary, 0.01%2 $ TOTAL SHORT-TERM INVESTMENTS (Cost $1,121,323) TOTAL INVESTMENTS – 99.8% (Cost $23,143,891) Other assets in Excess of liabilities – 0.2% TOTAL NET ASSETS – 100.0% $ REIT – Real Estate Investment Trust * Non-income producing security. 1 Foreign security denominated in U.S. Dollars. 2 The rate is the annualized seven-day yield at period end. See accompanying Notes to Schedule of Investments. Segall Bryant & Hamill Funds NOTES TO SCHEDULE OF INVESTMENTS March 31, 2014 (Unaudited) Note 1 – Organization Segall Bryant & Hamill All Cap Fund (the “All Cap Fund”) and Segall Bryant & Hamill Small Cap Value Fund (the “Small Cap Value Fund”) (each a “fund” and collectively the “Funds”) are organized as a diversified series of Investment Managers Series Trust, a Delaware statutory trust (the “Trust”) which is registered as an open-end management investment company under the Investment Company Act of 1940, as amended (the “1940 Act”).The All Cap Fund commenced operations on July 31, 2013, and its primary investment objective is to provide long-term capital appreciation.The Small Cap Value Fund commenced operations on July 31, 2013, and its primary investment objective is to provide long-term capital appreciation. Note 2 –Accounting Policies The following is a summary of the significant accounting policies consistently followed by the Funds in the preparation of its financial statements.The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America (“GAAP”) requires management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements.Actual results could differ from these estimates. (a) Valuation of Investments The Funds value equity securities at the last reported sale price on the principal exchange or in the principal over the counter (“OTC”) market in which such securities are traded, as of the close of regular trading on the NYSE on the day the securities are being valued or, if there are no sales, at the mean between the last available bid and asked prices on that day.Securities traded on the NASDAQ are valued at the NASDAQ Official Closing Price (“NOCP”).Debt securities are valued at the mean between the last available bid and asked prices for such securities, or if such prices are not available, at prices for securities of comparable maturity, quality and type.All other types of securities, including restricted securities and securities for which market quotations are not readily available, are valued at fair value as determined in accordance with procedures established in good faith by the Board of Trustees.Short-term securities with remaining maturities of sixty days or less are valued at amortized cost, which approximates market value. A Fund’s assets generally are valued at their market value. If a market quotation is not readily available for a portfolio security, the security will be valued at fair value (the amount which the Fund might reasonably expect to receive for the security upon its current sale) as determined in good faith by the Funds’ advisor, subject to review and approval by the Valuation Committee, pursuant to procedures adopted by the Board of Trustees. The actions of the Valuation Committee are subsequently reviewed by the Board at its next regularly scheduled board meeting. The Valuation Committee meets as needed. The Valuation Committee is comprised of all the Trustees but action may be taken by any one of the Trustees. Note 3 – Federal Income Taxes At March 31, 2014, gross unrealized appreciation and (depreciation) on investments owned by the Funds, based on cost for federal income tax purposes were as follows: All Cap Fund Small Cap Value Fund Cost of investments $ $ Gross unrealized appreciation $ $ Gross unrealized depreciation ) ) Net unrealized appreciation on investments $ $ Segall Bryant & Hamill Funds NOTES TO SCHEDULE OF INVESTMENTS – Continued March 31, 2014 (Unaudited) The difference between cost amounts for financial statement and federal income tax purposes is due primarily to timing differences in recognizing certain gains and losses in security transactions. Note 4 –Fair Value Measurements and Disclosure Fair Value Measurements and Disclosures defines fair value, establishes a framework for measuring fair value in accordance with GAAP, and expands disclosure about fair value measurements.It also provides guidance on determining when there has been a significant decrease in the volume and level of activity for an asset or liability, when a transaction is not orderly, and how that information must be incorporated into a fair value measurement. Under Fair Value Measurements and Disclosures, various inputs are used in determining the value of the Funds’ investments.These inputs are summarized into three broad Levels as described below: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. · Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. · Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different Levels of the fair value hierarchy. In such cases, for disclosure purposes, the Level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest Level input that is significant to the fair value measurement in its entirety. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following is a summary of the inputs used, as of March 31, 2014, in valuing the Funds’ assets carried at fair value: All Cap Fund Level 1 Level 2* Level 3* Total Investments Common Stocks1 $ $
